Citation Nr: 0603155	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE


Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating action of the decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied service connection for 
right ear hearing loss.

A review of the claims folder indicates that the veteran's 
October 2003 statement contains language that appears to be a 
request to reopen his claim for service connection for 
residuals of a concussion (slurred speech and inability to 
speak) which was denied in a March 2002 rating decision.  
This matter is referred to the RO for proper consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran claims that he has a right ear hearing loss which 
was incurred in service.  The National Personnel Records 
Center (NPRC) reports that the veteran's service medical 
records are presumed to have been destroyed in a fire.  In 
cases where service medical records are lost or have been 
destroyed, VA has a heightened duty to assist the veteran in 
the development of his claim.  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  Here, the RO did not instruct the 
veteran of alternative forms of records that could be 
submitted in support of his claim.  See M21-1, Part III, par. 
4.25.

In a March 2002 letter, the veteran stated that he had 
recently received VA treatment for his hearing loss, 
including hearing aids.  There is no indication that the RO 
has made any attempt to obtain the veteran's VA treatment 
records.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159. (2005).  The records identified by the 
veteran must be obtained.  

In light of the above, this case is REMANDED for the 
following development:

1.  Make arrangements to obtain the 
veteran's complete VA treatment records 
for hearing loss.  

2.  Advise the veteran that he can submit 
alternate evidence to support his 
contention that service connection for 
right ear hearing loss is warranted.  
This evidence may take the following 
forms, however, the veteran may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident or 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

3.  Following receipt of any additional 
evidence, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


